Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1193
                       Lower Tribunal No. 18-26845
                          ________________


                                Judy Bell,
                                  Appellant,

                                     vs.

                 Florida Gaming Casino Inc., etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Michael
Barket, Judge.

     Judy Bell, in proper person.

      Mitrani, Rynor, Adamsky & Toland, P.A., and Pamela A. Chamberlin,
for appellee Florida Gaming Centers, Inc.


Before LOGUE, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.